PER CURIAM.
Whereas, the judgment of this court was entered on the 12th day of September, 1960, reversing the decree of the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida, in the above styled cause, dated September 23, 1959; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed March 22, 1961, 128 So.2d 386 quashed this court’s judgment of reversal; and
Whereas, by the mandate of the Supreme Court of Florida, dated April 18, 1961, now lodged in this court the decree of the Circuit Court, Dade County, was affirmed. It is so ordered.
Therefore, it is ordered that the mandate of this court issue forthwith; costs allowed shall be taxed in the circuit court (Rule 3.16, subd. b, Florida Appellate Rules, 31 F.S.A.).
HORTON, C. J., and CARROLL, CHAS. A., J., and ODOM, ARCHIE M., Associate Judge, concur.